Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered. 

Allowable Subject Matter
Claims 29-31, 33, 35-41 and 43 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 29 as amended, recites a method of unassociated station, receiving broadcast transmission from AP including TWT element including indication of type of frame to be triggered by a trigger frame; receiving trigger frame indicating consecutive uplink OFDMA resources for uplink OFDMA based random access by unassociated STAs; 

The applicant’s argument regarding prior art on record Ghosh not teaching the AP sending multi-STA ACK or block ACK using the one or more of the consecutive uplink OFDMA resources (same uplink OFDMA resources as on which the association request was sent) (Applicant’s remark 9/10/2020, page 7-8) have been fully considered and are persuasive. 

Upon further search, reference Asterjadhi et al. (US 2016/0219522) have been considered (It is noted that the filing dates of 3 provisional out of 6 are prior to the application effective filing date). The reference is directed to requesting trigger message at start of TWT service period, and receiving the schedule of TWT and trigger message, para 8-9; further, para 106-114 describe TWT flow indicator being 0 indicating random access from unassociated devices, and the instance of trigger frame being associated with the random access from unassociated stations; Para 113-115 describe the OFDMA resources to be used for random access procedure, however, the reference does not indicate the resources to be one or more consecutive OFDMA resources for the uplink OFDMA based random access and receiving signal occupying the one or more consecutive OFDMA resources as response to association request frame, where the signal comprises multi-station or block acknowledgement.  

Reference submitted in IDS - Jafarian et al. (US 2014/0211678) have been considered. a receiver configured to wirelessly receive a message comprising a time for the apparatus to wake up and instructions to execute an action in response to receiving a paging frame from a wireless communication device; receive the paging frame from the wireless communication device; execute the action in response to receiving the paging frame (abstract); Para 140-152 describe the use of TWT signal and elements to schedule target wake up time at which a wake up signal such as paging frame will be sent. However, the reference does not teach the TWT element to indicate type of frame to be triggered, trigger frame indicating consecutive UL OFDMA resources to be used by unassociated station for random access, transmission of association request and block acknowledgement response.  

NPL reference Asterjadhi (submitted in IDS) teaches the scheduling of trigger frames using TWT in multi-user case. However, the reference does not teach the TWT element to indicate type of frame to be triggered, trigger frame indicating consecutive UL OFDMA resources to be used by unassociated station for random access, transmission of association request and block acknowledgement response.

Further search on prior art and prior arts on record, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 29. Thus, claim 29 is allowed. Independent claims 35 and 39 recite similar allowable subject, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/11/2021